Citation Nr: 0105516	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-22 447	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
low back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Although the veteran requested a Travel Board hearing in 
November 1999, he subsequently withdrew his request for a 
hearing in correspondence received in December 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Service connection for low back pain and left sciatica 
was denied in an October 1993 rating decision; the veteran 
subsequently submitted further evidence and requested the 
decision be reconsidered.

3.  An unappealed June 1994 rating decision denied service 
connection for sciatica.

4.  The evidence received since the June 1994 rating decision 
consists of evidence that bears directly or substantially 
upon the specific matter under consideration and is so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1. The October 1993 and June 1994 rating decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2000). 

2.  New and material evidence has been submitted or secured 
to reopen the
veteran's claim of entitlement to service connection for a 
low back condition.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that that he has a chronic low back 
condition that was incurred during his service. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed with respect to this issue, that VA 
has given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 ; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


Factual Background

In an October 1993 decision, the RO denied service connection 
for low back pain and left sciatica on the basis that there 
was no current condition.  In November 1993, the veteran was 
advised of the RO's decision and his right to submit 
additional evidence on the matter.  In correspondence 
received in December 1993, he submitted further treatment 
records and requested the RO reconsider his claim.  A June 
1994 rating decision denied service connection for sciatica.  
The veteran was advised of the RO's decision that same month 
and of his appellate rights.  He did not appeal this 
decision.

The evidence of record at the time of the June 1994 decision 
included the veteran's service medical records.  In November 
1974, the veteran complained of low back pain after lifting a 
child.  In May 1980, he complained of lower back pain with 
muscle spasm and was diagnosed with low back syndrome.  He 
was treated for lumbar strain in January and September 1983.  
An October 1983 treatment record indicated that X-ray studies 
of the veteran's lumbar spine were negative, and the 
assessment was myofascial syndrome.  Later that month he was 
treated for resolving sciatica.  Lumbar strain was noted in 
July 1987; musculoskeletal low back pain in May 1988 and 
mechanical low back pain in August 1989.  He was treated for 
low back pain in January 1990, January and July 1991.  His 
January 1992 medical history included a history of chronic 
low back pain of unknown etiology since 1979.  He was 
prescribed pain medications for recurrent low back pain that 
same month and in June 1992.

The evidence of record also included a January 1993 treatment 
record from the Eglin Air Force Base medical group.  The 
veteran sought a change in medication and gave a history of 
arthritis and low back pain with periodic spasms.  He also 
gave a history of a herniated lumbar disc.  A history of low 
back pain with spasm and a questionable old herniated nucleus 
pulposus (HNP) were the impressions.  

During a September 1993 VA general medical examination, the 
veteran's history of recurrent low back pain with radiation 
into the legs was noted.  A neurological examination revealed 
no evidence of sciatica at the time.  The diagnosis was a 
history of recurrent low back pain and sciatica.

A January 1994 progress note from David M. Campbell, M.D., 
noted the veteran's history of recurrent low back pain and 
noted that he injured his back the night before while loading 
his truck.  The diagnosis was lumbosacral strain.

In March 1998, the veteran attempted to reopen his claim for 
service connection for a low back condition.  Evidence 
submitted subsequent to the June 1994 rating decision 
includes June 1994 X-ray studies and a magnetic resonance 
imaging (MRI) scan of the veteran's lumbar spine, from Sacred 
Heart Hospital.  The studies revealed relative spinal 
stenosis with central disc protrusion and small HNP at L2/3 
and L4/5 levels and with a mild disc bulge at the L5/S1 
vertebral level.  

During a June 1994 evaluation of the veteran, A. B. Sisco, 
M.D., noted the veteran's long history of episodic low back 
pain.  The veteran had complaints of low back pain with vague 
radiation of numbness in the buttocks and thighs and the 
recent MRI findings.  Dr. Sisco, while indicating that it was 
problematic to determine the exact etiology of the veteran's 
prior episodes of low back pain, opined that they very well 
could have been a result of lumbar disc disease.  

Also added to the record is a November 1994 Elgin Air Force 
Base medical group admission record.  In pertinent part, this 
evidence shows that the veteran had injured his back and that 
it was being followed up by Dr. Kriefels with workman's 
compensation.  

VA treatment records dating from April 1997 to August 1998, 
include notations of continued complaints of low back pain.  
May 1997 MRI studies showed spinal stenosis at the L4/L5 
vertebral level.  In March 1998 the veteran underwent a 
complete bilateral lumbar laminectomy at L4 and L5 with a 
L4/5 discectomy.

In June 1998, the veteran submitted statements from his wife 
and several friends regarding their personal knowledge of his 
back disability.  His wife stated that she had been married 
to the veteran for 16 years and had witnessed his change from 
a physically very active person to someone who barely get out 
of his bed in the mornings due to back pain and leg numbness.  
She described his current condition in detail.  The veteran's 
friends had all known him for various periods of time, some 
as early as 1989 and others as late as 1996.  They all stated 
that they were aware of his back problem and that it had 
progressively worsened.  One friend, had known the veteran 
since 1987 and served with him.  This friend remembered 
several episodes of low back pain in service and since 
service.  

Analysis

As stated above, the RO originally denied service connection 
for low back pain with sciatica in October 1993 and again 
denied service connection for sciatica in a June 1994 rating 
decision.  Since the veteran did not appeal these rating 
decisions, they are final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.150(d), 20.200, 20.302, 20.1103.  The claim may not be 
reopened and allowed unless new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

However, if new and material evidence is presented or secured 
with respect to a
claim that has been disallowed, VA must reopen the claim and 
review its former
disposition. 38 U.S.C.A. § 5108.

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that Dr. Sisco's June 1994 opinion that the 
veteran's history of low back pain could have been episodes 
of lumbar disc disease, together with postservice evidence of 
disc disease, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
additional records document that the veteran was diagnosed 
with disc disease in the lumbar spine after service and 
underwent a laminectomy and discecetomy.  Therefore, there is 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. 
§ 5108.


ORDER

New and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for a low back condition.


REMAND

The Veterans Claims Assistance Act of 2000 also indicates 
that VA shall provide a medical examination or opinion when 
necessary to make a decision in a claim.  Examinations are 
necessary where the evidence of record contains competent 
evidence that the claimant has a current disability and 
indicates that the disability may be associated with the 
claimant's active service but does not contain sufficient 
medical evidence for VA to make a decision on the claim.

The veteran contends that his current low back condition was 
first incurred during service.  Service medical records show 
that he was treated for intermittent and episodic low back 
strains, low back pain and sciatica.  The veteran's private 
physician has opined that the veteran's history of episodic 
low back pain may have been etiologically linked to his 
currently diagnosed lumbar disc disease.  However, other 
evidence of record indicates an intercurrent injury in 
January 1994 and that the veteran may have had a workman's 
compensation claim associated with a back injury in November 
1994.  Therefore, the Board finds that there is insufficient 
medical evidence of record for VA to make a decision on the 
claim.  

The claims folder contains no copies of any workman's 
compensation claim or decision or Dr. Keifels' treatment 
records.  The Board is of the opinion that these relevant 
records should be obtained and associated with the veteran's 
claims file.

In light of the foregoing circumstances, the veteran's claim 
for service connection for a low back condition is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim for 
service connection for low back 
disability.  In particular, the address 
of Dr. Kriefels should be requested.  In 
addition, the veteran should be requested 
to submit any workmen's compensation 
records he may possess pertaining to his 
back.  If the veteran does not have these 
records, the RO should obtain the names 
and addresses of any agency or 
organization that may have possession of 
the records.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
treatment and workman's compensation 
records identified by the veteran, which 
have not been previously secured.  These 
should include VA medical records from VA 
medical facilities in Biloxi, Mississippi 
and Pensacola Florida.  Any records 
received should be associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical or workman's 
compensation records identified by the 
veteran, it should inform the veteran of 
this and request him to provide a copy of 
the outstanding records.

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The claims 
folder and a separate copy of this remand 
must be made available to the orthopedist 
for review prior to the examination.  All 
indicated studies should be performed.  
The examiner must indicate whether the 
claims folder was reviewed.  The examiner 
is requested to express an opinion as to 
the etiology of the veteran's current low 
back condition, if present, and whether 
it is as likely as not that it is a 
result of his service or any incident 
therein.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§  
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

